UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One) £ Form 10-KSB £ Form 20-F £Form 11-K S Form 10-Q £ Form 10-D £ Form N-SAR £ Form N-CSR For Period Ended:March 31, 2009 £ Transition Report on Form 10-K £ Transition Report on Form 20-F £ Transition Report on Form 11-K £ Transition Report on Form 10-Q £ Transition Report on Form N-SAR £ Transition Report on Form N-CSR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I-REGISTRANT INFORMATION eLuxuryHouse, Inc.
